Citation Nr: 0816331	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  96-15 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic lumbosacral strain with degenerative joint 
disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The RO in Muskogee, Oklahoma has 
jurisdiction over the veteran's claims folder.

Procedural history

The veteran served on active duty in the United States Marine 
Corps from January 1967 to May 1970 and in the United States 
Army from September 1970 to June 1973.

Service connection for lumbosacral strain was initially 
granted in a July 1980 rating decision.

The present appeal stems from the above-referenced July 1994 
rating decision, which denied the veteran's claim of 
entitlement to an increased disability for service-connected 
chronic lumbosacral strain.  The veteran perfected an appeal 
of the July 1994 rating decision.  He requested personal 
hearing with a decision review officer (DRO), which was 
conducted at the Muskogee RO in May 1995.  

In September 1997, the Board issued a decision which denied 
the veteran's claim.  The veteran appealed the Board's denial 
to the United States Court of Appeals for Veterans Claims 
(hereinafter the Court, then referred to as the United States 
Court of Veterans Appeals).  In April 1998, counsel for the 
veteran and the Secretary of VA filed a Joint Motion for 
Remand requesting that the Court vacate the Board's decision 
and remand the matter to the Board for further development 
and readjudication.  An Order of the Court dated April 8, 
1998 granted the motion and vacated the Board's decision.  
The case was subsequently returned to the Board.

This case was remanded by the Board in September 1998, 
December 2001, July 2003 and December 2004 for additional 
development and readjudication.  In a decision dated April 
19, 2006, the Board denied the veteran's claim.  The veteran 
again appealed to the Court.  In May 2007, counsel for the 
veteran and the Secretary of VA filed a second Joint Motion 
for Remand.  An Order of the Court dated May 25, 2007 granted 
the motion and vacated the Board's April 2006 decision.  The 
case was subsequently returned to the Board, and the Board 
remanded the claim in November 2007 for further development.  

Based on noncompliance with the November 2007 remand 
instruction, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

The Board regrets remanding this case again; however, such is 
necessary for proper development of the veteran's claim.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the RO 
failed to comply with the Board's November 2007 remand 
instructions, the case must be remanded so that additional 
development and readjudication can be accomplished.

Specifically, the Board's November 2007 remand requested 
referral of the veteran's claim to the Under Secretary for 
Benefits or the Director of Compensation and Pension (C & P) 
Service for consideration of an extra-schedular evaluation of 
the veteran's lumbosacral strain, evaluated 40 percent from 
November 9, 1989, pursuant to 38 C.F.R. § 3.321(b) (2007).  
The Board highlighted three matters to be taken into 
consideration in determining whether the veteran's case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render the impractical the application of regular schedular 
standards: (1) that the veteran has been found unemployable 
by the Social Security Administration (SSA) solely due to 
"disorders of the back" and "sciatica;" (2) that the RO 
assigned a total disability rating based on individual 
unemployability effective in January 1999, based in part on 
the veteran's service-connected back disorder; and (3) that a 
July 1998 VA physician stated the veteran's service-connected 
back disorder was significantly limiting and recommended 
restricted activity, including work-related activities, where 
the veteran would have the opportunity to stand, to sit, and 
to lie down in a position of comfort for his low back.  After 
referral of the claim to Under Secretary or the Director of C 
& P Service for consideration of an extraschedular rating, 
the issue was to be readjudicated.

On March 18, 2008, the RO drafted a memorandum to the 
Director of C & P Service asking for consideration of the 
veteran's entitlement to an extraschedular consideration for 
the service-connected back disorder.  Reference to the 
veteran's receipt of SSA benefits, the assignment of a total 
disability rating based on individual unemployability as of 
January 1999 and the July 1998 VA physician's statement were 
made in the request, and a copy of the Board's November 2007 
remand was attached.  

The next document in the claims folder is an April 14, 2008 
letter to the veteran from the RO indicating that his case 
has been certified to the Board.  However, there is no 
indication in the record whether the Director of C & P 
Service has rendered a decision as to the veteran's 
entitlement to an extraschedular disability rating, and it 
does not appear that the RO readjudicated the claim.  A 
remand is therefore necessary to ensure proper compliance 
with the Board's November 2007 remand instructions.  See 
Stegall, supra.

Accordingly, this case is REMANDED for the 
following action 

Refer the veteran's claim to Under 
Secretary or the Director of C & P 
Service for consideration of an 
extraschedular rating for his chronic 
lumbosacral strain and then readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, in whole 
or in part, the veteran and his attorney 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case, 
including any determination made by the 
Director of C & P Service concerning the 
veteran's entitlement to an 
extraschedular disability rating.  The 
veteran and his attorney should be 
afforded the applicable time period in 
which to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



